United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fort Worth, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1182
Issued: November 23, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 19, 2011 appellant filed a timely appeal from an April 5, 2011 merit decision of
the Office of Workers’ Compensation Programs (OWCP) denying his request for a massage
chair. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether OWCP abused its discretion in denying appellant’s request for a
massage chair.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 5, 2007 appellant, then a 58-year-old letter carrier, filed a traumatic injury
claim, alleging that he twisted his back on February 2, 2007 while lifting trays. Appellant’s
claim was accepted for lumbar strain and aggravation of lumbar disc degeneration.2
On October 13, 2010 appellant’s treating physician, Dr. Darryl N. Steele, Board-certified
in family practice, recommended that appellant test various massage chairs to determine which
worked best on his neck and back. He stated that a massage chair would help appellant’s chronic
pain. In an October 25, 2010 report, Dr. Steele noted that appellant had tested several massage
chairs and that 30 minutes of massage had resulted in relaxation. He noted that he would try to
get the chair approved as it “could prevent further deterioration or loss of quality of life.”
On January 4, 2011 OWCP requested that Dr. Steele provide further information
regarding the necessity of the massage chair. He was asked to explain the regime that appellant
would follow in the chair, the goals and benefits of the chair, and the effectiveness of a massage
chair, compared to other modes of treatment. Dr. Steele responded on January 10, 2011 that the
chair prescribed for appellant would decrease his instances of muscle spasms and inflammation
to the neck and lumbosacral areas. He stated that the massage chair would be more beneficial
than alternative modes of treatment, while noting that appellant had been using a nonimpact
exercise machine as part of his treatment.
On March 28, 2011 OWCP referred appellant’s claim to the district medical adviser
(DMA) to determine if the purchase of the requested medical equipment was warranted. The
DMA replied on March 31, 2011, stating:
“While massage therapy is not discouraged, the long[-]term effectiveness of such
treatment does not show a significant measurable improvement in patients with
failed back syndrome. Simpler means (hot tub baths, gentle exercises, etc.) are
probably just as effective. At this time the recommended treatment for this
disorder seems to favor a multidisciplinary approach, and even then, there is a
limited outcome. In my opinion, massage therapy is unlikely to improve the
claimant’s condition…. The purchase of the proposed chair will not significantly
alter the claimant’s outcome, give significant relief, or reduce his disability.
Therefore, the purchase should not be authorized.”
In an April 5, 2011 decision, OWCP denied appellant’s request for the massage chair,
finding that the weight of the medical evidence established that the prescribed massage chair is
not warranted as appellant was not likely to be cured, obtain relief, or reduce the period of
disability.

2

Appellant stopped work on February 2, 2007 and was subsequently placed on the periodic rolls in receipt of
wage-loss compensation. He underwent surgery for lumbar spine fusion on August 5 and 12, 2008.

2

LEGAL PRECEDENT
Section 8103(a) of FECA provides for the furnishing of services, appliances and supplies
prescribed or recommended by a qualified physician which OWCP, under authority delegated by
the Secretary, considers likely to cure, give relief, reduce the degree or the period of disability, or
aid in lessening the amount of monthly compensation. In interpreting section 8103(a), the Board
has recognized that OWCP has broad discretion in approving services provided under FECA to
ensure that an employee recovers from his or her injury to the fullest extent possible in the
shortest amount of time.3 OWCP has administrative discretion in choosing the means to achieve
this goal and the only limitation on its authority is that of reasonableness.4 It is not enough to
show that the evidence could be construed so as to produce a contrary factual conclusion.5
Section 10.310 (a) of the implementing regulations provide that the employee is entitled
to receive all medical services, appliances or supplies which a qualified physician prescribes or
recommends and which OWCP considers necessary to treat the work-related injury.6 OWCP
procedures provide that nonmedical equipment such as waterbeds, saunas, weight-lifting sets,
exercise bicycles, etc., may be authorized only if recommended by the attending physician and if
OWCP finds that the item is likely to cure, give relief, reduce the degree or the period of
disability, or aid in lessening the amount of monthly compensation.7
ANALYSIS
Section 8103(a) of FECA provides for the furnishing of services, appliances, and supplies
prescribed or recommended by a qualified physician which OWCP considers likely to cure, give
relief, reduce the degree or the period of disability, or aid in lessening the amount of monthly
compensation. The Board finds that Dr. Steele did not adequately explain how the purchase of a
massage chair would cure, reduce the period of disability or aid in lessening the amount of
monthly compensation. Dr. Steele generally recommended the massage chair to relieve
appellant’s symptoms of pain, spasm and inflammation. He did not explain how the massage
chair would physiologically reduce appellant’s pain, spasms and inflammation; he merely
offered a conclusory opinion. Dr. Steele noted that appellant relaxed while sitting in a massage
chair for 30 minutes; but provided no medical explanation as to how the massage chair would
give any long-term relief to appellant’s chronic low back condition for any period of time,
beyond the time spent in the chair. Dr. Steele also did not explain why appellant’s condition
required medical treatment that could only be accommodated by the purchase of this specific
piece of equipment or why relief could not be obtained through soaking in a hot tub of water, or
through his previously prescribed exercise therapy. He did not explain how the chair would aid
3

Dale E. Jones, 48 ECAB 648, 649 (1997).

4

Daniel J. Perea, 42 ECAB 214, 221 (1990); D.A., Docket No. 09-936 (issued January 13, 2010).

5

See P.L., Docket No. 09-594 (issued November 10, 2009).

6

20 C.F.R. § 10.310(a).

7

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Services and Supplies, Chapter 3.400.3(d)(5)
(August 2011).

3

in returning appellant to the workforce. The Board finds that Dr. Steele’s opinion is insufficient
to establish that the requested massage chair was medically necessitated for treatment of the
diagnosed conditions. OWCP did not abuse its discretion in denying appellant’s request to
authorize purchase of a massage chair based on the recommendation of OWCP’s medical
adviser.8
CONCLUSION
The Board finds that OWCP properly denied authorization for purchase of a massage
chair.
ORDER
IT IS HEREBY ORDERED THAT the April 5, 2011 decision of the Office of Workers
Compensation Programs is affirmed.
Issued: November 23, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

Accord, J.P., Docket No 10-1356 (issued January 10, 2011) (OWCP did not abuse it discretion in denying
authorization of massage therapy); P.L., supra note 5 (additional massage therapy denied).

4

